THE COURT.
An application for a writ of mandamus in the above-entitled matter was filed February 6, 1930, and an alternative writ of mandate was granted and made returnable for March 10, 1930. No showing was made on that day, and since that date numerous continuances have been granted upon the request of the petitioner, but to this date the petitioner has failed to appear and has failed to make any showing why a peremptory writ should issue.
It is therefore ordered that for lack of prosecution the proceedings are dismissed and the alternative writ is discharged.
A petition for a rehearing of this cause was denied by the District Court of Appeal on February 4, 1931.